DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Election/Restrictions
Newly submitted claims 50-54 are directed to a species that is independent and distinct from the invention of the "print head design" previously examined (i.e. claims 1-10 and 38-48). New claims 50-54 are directed to the embodiment described in Figs. 11A-11C, Figs. 12A-12B and [0054-0057] of the instant disclosure which is patentably distinct from the embodiment of the "print head design" previously examined (i.e. claims 1-10 and 38-48), which was described in Figs. 1-8 of the instant disclosure.
The species presented by the new claims  are independent or distinct from the previously examined claims because when they are compared to each other they require at least one mutually exclusive characteristic that differentiates them in terms of structure, design, and/or function/operation. In addition, the species/embodiments are disclosed as being different/distinct from each other. Furthermore, the species are not obvious variants of each other based on the current record.
 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 50-54 have  been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.



Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 09/26/2022. Claims 1 and 38-39 are currently amended, claims 2-10,40-48 are previously presented, claims 11-37 are cancelled, claims 49 is new and claims 50-54 are withdrawn. Accordingly claims 1-10 and 38-49 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-10 and 38-49 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-10 and 38 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 38, recites “wherein the plane is substantially parallel to true horizontal, and wherein the second direction is a vertical direction perpendicular to true horizontal” which is indefinite. Claim 38 is currently depend on claim 1 which previously defines the second direction as being parallel to the plane, therefore, it is not clear how is the second direction is being perpendicular to true horizontal (which is parallel to the plane). Claim 38 is examined below as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,10,38-39 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 – of record).

Note: The examiner has provided an annotated version of Pattinson’s drawing of Fig. 3A for clarity.


    PNG
    media_image1.png
    413
    564
    media_image1.png
    Greyscale

Regarding claim 1, Pattinson teaches a printhead (130’) for 3D printing (see Figs. 3A-3B), the printhead comprising: 
a first nozzle (first nozzle of a plurality of nozzles (112’)) with a first opening capable to be configured for an extrusion of ink on a printing surface and a second nozzle (second nozzle of a plurality of nozzles (112’)) with a second opening capable to be configured for an extrusion of ink on the printing surface (see annotated Fig. 3A above;[0083-0084]), wherein the first nozzle and the second nozzle are positioned to be capable to provide simultaneous extrusion of ink on the printing surface when the printhead moves (see annotated Fig. 3A above;[0030],[0037],[0043] and [0076]), wherein the first opening is fixed relative to the second opening in the first direction (X) and a second direction (Y) (i.e. the first and second nozzle of the plurality of nozzle (112’) attached together to the printhead (130’),therefore, when printed head moves in the x and y directions, the first opening is fixed relative to the second opening) (see annotated Fig. 3A above;[0043-0044]), wherein each of the first direction (X) and the second direction (Y) are parallel to a plane, the plane being parallel to a default profile of the printhead (130’), and wherein the printhead is moveable in each of the first direction and the second direction relative to the printing surface (see annotated Fig. 3A above;[0083-0085]). 
Pattinson does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in a third direction to account for a varying profile of the printing surface, and wherein the third direction is perpendicular to the plane defined by the printing surface.  However, in alternative embodiment, Pattinson teaches a configuration of nozzles (112a’) and (112b’),wherein a position of a first opening of the first nozzles (112a’) is independently movable relative to a position of a second opening of the second nozzle (112b’) in a third direction (vertical direction (z)) to account for a varying profile of the printing surface, and wherein the third direction is perpendicular to the plane defined by the printing surface in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see Figs.4A-4F;[0086-0088]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Pattinson with wherein a position of the first opening is independently movable relative to a position of the second opening in a third direction to account for a varying profile of the printing surface, and wherein the third direction is perpendicular to the plane defined by the printing surface in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).
Regarding claim 39, Pattinson teaches a printhead (130’) for 3D printing (see Figs.3A-3B), the printhead comprising: 
a first nozzle (i.e. a first nozzle of a plurality of nozzles (112’)) with a first opening capable to be configured for an extrusion of ink on a printing surface; and a second nozzle (second nozzle of a plurality of nozzles (112’)) with a second opening configured for an extrusion of ink on the printing surface, wherein the first nozzle and the second nozzle are positioned to provide simultaneous extrusion of ink on the printing surface (see annotated Fig. 3A above; ;[0030],[0037],[0043],[0076] and [0083-0084]).
Pattinson does not explicitly teach wherein a position of the first opening is independently movable relative to a position of the second opening in a vertical direction. However, in alternative embodiment, Pattinson teaches a configuration of nozzles (112a’) and (112b’),wherein a position of a first opening of the first nozzles (112a’) is independently movable relative to a position of a second opening of the second nozzle (112b’) in a vertical direction in order to improve the 3d object mechanical properties since appropriate patterning of bonded and non-bonded nodes which allow for excellent mechanical control and also in order  to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see Figs.4A-4F;[0086-0088]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Pattinson with wherein a position of the first opening is independently movable relative to a position of the second opening in a vertical direction in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).
Pattinson further teaches the position of the first opening of the first nozzle (112’) is fixed relative to the position of the second opening of the second nozzle (112’) in a horizontal plane, and wherein the printhead is moveable along the horizontal plane (i.e. the first and second nozzle of the plurality of nozzle (112’) attached together to the printhead (130’),therefore, when printed head moves in the x and y directions, the first opening is fixed relative to the second opening) (see annotated Fig. 3A above;[0043-0044]).  
Regarding claim 49, Pattinson teaches a printhead (130’) for 3D printing (see Figs.3A-3B), the printhead comprising: a printhead body that is moveable in two printing directions (X-Y directions) during a 3D printing process, the two printing directions being perpendicular, and each of the two printing directions being parallel to a default printing profile of the printhead (see annotated Fig. 3A above;[0043-0044]), a first nozzle (i.e. a first nozzle of a plurality of nozzles (112’)) with a first opening configured for the extrusion of ink on a printing surface during the 3D printing process; and a second nozzle (i.e. a second  nozzle of a plurality of nozzles (112’)) with a second opening configured for an extrusion of ink on the printing surface during the 3D printing process, wherein the first nozzle and the second nozzle are fixed to the printhead body in at least one direction (i.e. the first and second nozzle of the plurality of nozzle (112’) attached together to the printhead (130’),therefore, when printed head moves in the x and y directions, the first opening is fixed relative to the second opening) (see annotated Fig. 3A above;[0030],[0037],[0043] and [0076]).
Pattinson does not explicitly teach wherein the first nozzle and the second nozzle are independently movable by the printhead in a direction perpendicular to each of the two printing directions.  However, in alternative embodiment, Pattinson teaches a configuration of nozzles (112a’) and (112b’),wherein a position of a first opening of the first nozzles (112a’) is independently movable relative to a position of a second opening of the second nozzle (112b’) in a third direction (vertical direction (z)) to account for a varying profile of the printing surface, and wherein the third direction is perpendicular to the plane defined by the printing surface in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see Figs.4A-4F;[0086-0088]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a printhead as taught by Pattinson with wherein the first nozzle and the second nozzle are independently movable by the printhead in a direction perpendicular to each of the two printing directions in order to control a rate of material deposition which will enable the production of non-planar and arbitrarily shaped fabrics and also in order to provide the full production of garments as a single piece and with no assembly required (see [0088]).
Regarding claims 10 and 48, Pattinson further teaches the printhead, wherein the printhead includes a printhead body coupled to the first nozzle ((first nozzle of a plurality of nozzles (112’)) and the second nozzle (second nozzle of a plurality of nozzles (112’)), wherein each of the first nozzle and the second nozzle are movable relative to the printhead body, and wherein the printhead body is movable in at least two directions relative to the printing surface (see annotated Fig. 3A above;[0043-0044]).  
Regarding claim 38, Pattinson further teaches the printhead (130’), wherein the plane is substantially parallel to true horizontal, and wherein the second direction (Y) is a vertical direction perpendicular to true horizontal (see annotated Fig. 3A above;[0043-0044]).  

Claim(s) 2-4 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 - of record) as applied to claims 1 and 39 above, and further in view of Yost (US 2015/0375453 - of record).
Regarding claims 2 and 40, Pattinson teaches the printhead as discussed in claims 1 and 39 above, but silent on the printhead comprises a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface.  
In the same field of endeavor, 3-D printing, Yost teaches a multi-dispenser Cartesian robotic printer system includes a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface (see Fig. 3;[0063]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Pattinson with a sensor configured to detect a position of the printing surface relative to at least one of the first nozzle and the second nozzle without contact between the printhead and the printing surface as taught by Yost in order to enhance control of the printing (see [0063]).
Regarding claims 3 and 41, Pattinson in view of Yost teaches the printhead as discussed in claims 2 and 40 above.
Pattinson further teaches a first actuator and a second actuator (plurality of drivers) mechanically coupled with the first nozzle and the second nozzle, respectively (see [0047] and [0063]).Yost further teaches the first actuator and the second actuator are configured to adjust the respective positions of the first opening and the second opening in response to feedback from the sensor (see [0063)).
Regarding claims 4 and 42, the combination of Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above. Yost further teaches, wherein the sensor includes at least one of a laser scanner, a camera, and an optical position sensor (see [0063)]).
Claim(s) 5 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 - of record) and Yost (US 2015/0375453 - of record) as applied to claims 2 and 40 above, and further in view of Wozniak (US 2012/0105533 - of record).
Regarding claims 5 and 43, the combination of Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above, but the combination does not explicitly teach, wherein the sensor is movable independently relative to the first nozzle and the second nozzle. In the same field of endeavor, printing inks, Wozniak teaches a continuous printing system (20) includes a plurality of printheads (30) comprises a plurality of nozzles and a print density sensor (112) located downstream of the printheads; wherein the printhead is movable independently relative to the plurality of nozzles (see Fig. 1; [0015-0017], [0041] and [0054]). Therefore, it would have been obvious to a person skilled in the art to further modify the printhead as taught by the combination Pattinson and Yost with the sensor is movable independently relative to the first nozzle and the second nozzle as taught by Wozniak in order to measure the print density of the color ink and also to control the print density (see [0040-0041)).
Claim(s) 6 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 – of record) and Yost (US 2015/0375453 - of record) as applied to claims 2 and 40 above, and further in view of Miller (US 2004/0090478 - of record).
Regarding claims 6 and 44, the combination of the combination of Pattinson and Yost teaches the printhead as discussed in claims 2 and 40 above, but does not specifically disclose that the sensor is coupled to a printhead body of the printhead and is configured to determine a topography of the printing surface in real-time as the printhead body moves along the printing surface. Miller discloses that the sensor is configured to determine a topography of the printing surface in real- time as the printhead body moves along the printing surface (paras [0020]-[00211). Therefore, it would have been obvious to a person skilled in the art to further modify the printhead of Pattinson and Yost in accordance with the teachings of Miller such that the sensor is configured to determine a topography of the printing surface in real-time as the printhead body moves along the printing surface, since it would allow the firing time of the nozzle to be adjusted (see Abstract of Miller).
Claims 7 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 - of record) as applied to claims 1 and 39 above, and further in view of Saba (US 2015/0035198 - of record).
Regarding claims 7 and 45, Pattinson teaches the printhead as discussed in claims 1 and 39 above but Pattinson does not teach a spring device coupled with the first nozzle and configured to provide a default force on the first nozzle.  In the same field of endeavor, 3-D printing, Saba discloses filament extrusion in a 3D printer comprises a spring device (634) coupled with the first nozzle and configured to provide a default force on the first nozzle (see Fig. 6A; [0032] and [0100]). Thus, it would have been obvious to a person skilled in the art to modify the printhead of Pattinson in accordance with the teachings of Saba so as to include a spring device coupled with the first nozzle and configured to provide a default force on the first nozzle, since it would bias the nozzle.
Claims 8-9 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattinson (US 2017/0165908 – of record) as applied to claims 1 and 39 above, and further in view of Yoshida (US 2018/0290387 - of record).
Regarding claims 8 and 46, Pattinson teaches the printhead as discussed in claims 1 and 39 above, but does not teach a guide element coupled with the first nozzle and configured to contact the printing surface.
In the same field of endeavor, 3D printing, Yoshida teaches a three dimensional processing device (10) comprises a printing head (30) has a nozzle (84) discharging the thermoplastic resin (38), wherein the printing head and a guide element (a scan head(70)) are coupled to a carriage (60); and the scan head (70) is configured to contact the printing surface (15) and wherein the contact between the printing surface and the guide element (scan head) provides an input force for adjusting the position of the nozzle (34) (see Figs. 1,3 and 5-6;[0023], [0027-0030],[0037] and [0048]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printhead as taught by Pattinson with a guide element coupled with the first nozzle and configured to contact the printing surface as taught by Yoshida in order to measure a surface shape of the three- dimensional object, to decrease the time required to print, and provide a high quality three-dimensional object (see [0005] and [0027])
Regarding claims 9 and 47, Yoshida further teaches the printhead, wherein a terminus of the guide element (70) is offset relative to the first opening of the first nozzle (34) such that when the guide element contacts the printing surface (15), a space is located between the first opening of the first nozzle and the printing surface (see Figs.3-6 ;[0023], [0027-0030]).
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 102, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
In response to Applicant’s argument that Pattison lacks separate nozzle opening that are fixed in horizontal plane, this argument not found persuasive.   Examiner respectfully submits that Pattison clearly discloses a first and second nozzle of the plurality of nozzle (112’) attached together to the printhead (130’),therefore, when printed head (130’) moves in the x and y directions, the first opening is fixed relative to the second opening) (see annotated Fig. 3A above;[0043-0044]). 
In response to Applicant’s argument that the printhead itself of Pattison cannot move in each of the claimed "first direction" and "second direction," as required by claim 1, Examiner respectfully disagrees. Pattison teaches print head (130’) moves in X-Y direction (see annotated Fig. 3A above;[0043-0044] and [0083-0085]), thus the printhead as taught by Pattison read on the claimed printhead configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743